Order filed January 11,
2013
 
                                                                      In The          
             Eleventh Court of Appeals
                                           __________
 
                                    No. 11-12-00348-CR
                                                        _________
 
                           ZACHARY
BLAKE HERNANDEZ, Appellant
                                                               V.
                                         STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 142nd District Court
                                                           Midland
County, Texas
                                                   Trial
Court Cause No. CR38343
 

 
                                                                     O
R D E R
            On
December 21, 2012, E. Jason Leach filed in this court a motion to substitute
counsel.  In the motion, Leach requested this court’s permission for David
Rogers to withdraw as counsel for appellant and for E. Jason Leach to be
substituted as attorney of record in this cause.  The record shows that the
trial court signed an order on December 21, 2012, that granted the same relief
requested in the motion filed in this court.  In its order, the trial court
granted a motion for substitution of counsel, discharged Rogers as attorney of
record, and substituted Leach as attorney of record.  
The
trial court’s order granting the motion to substitute counsel is confirmed.  
 
January 11, 2013                                                                                PER
CURIAM
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.